                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
                   Plaintiff,        )
            v.                       )
                                     )   Civil Action No.
CHEMICAL SOLVENTS, INC.              )   19-cv-02096
                                     )
                  Defendant.         )
____________________________________)

                         UNITED STATES’ NOTICE OF LODGING
                                OF CONSENT DECREE

       The United States hereby lodges the accompanying proposed Consent Decree with this

Court for the purpose of soliciting public comment on the proposed agreement. No action is

requested of the Court at this time.

       The United States filed a complaint in this action alleging that Defendant Chemical

Solvents, Inc. has violated the Clean Air Act, Clean Water Act, and the Resource Conservation

and Recovery Act, their implementing regulations, and Chemical Solvents’ associated permits.

The violations generally relate to the emission of hazardous pollutants to the air and water from

Chemical Solvents’ facility in Cleveland.

       Under the proposed Consent Decree, Chemical Solvents would be required to route its air

emissions to pollution control devices and meet specified limits, enhance its practices for detecting

pollution leaks, cease discharging wastewater to the public sewers, and hire an outside expert to

identify any necessary improvements to its tank emissions and wastewater handling, among other

relief. The decree also requires Chemical Solvents to pay a civil penalty of $400,000.

       Pursuant to 28 C.F.R. § 50.7, the United States will publish a notice of lodging of the

proposed Consent Decree in the Federal Register. The public will have 30 days from publication
                                                 1
in the Federal Register to submit comments to the Department of Justice concerning the

proposed agreement.

       The Court should not sign the proposed Consent Decree until the public has had an

opportunity to comment and the United States has addressed any comments and advised the

Court whether it continues to seek approval of the Consent Decree. The United States may

withhold consent to the proposed Consent Decree if the comments disclose facts or

considerations which indicate that the proposed settlement is improper, inappropriate,

inadequate, or not in the public interest. At the conclusion of the public comment period,

Plaintiffs will: (i) file with the Court any written comments received pertaining to the proposed

Consent Decree; and (ii) either notify the Court of its withdrawal of the proposed Consent

Decree, or respond to comments received and request this Court to approve and enter the

proposed Consent Decree.




                                               Respectfully submitted,


                                               BRUCE GELBER
                                               Deputy Assistant Attorney General
                                               Environment and Natural Resources Division
                                               United States Department of Justice


                                                s/Thomas A. Benson
                                               THOMAS A. BENSON
                                               ANNA E. CROSS
 OF COUNSEL                                    Environmental Enforcement Section
                                               Environment and Natural Resources Division
 JOSH ZAHAROFF                                 U.S. Department of Justice
 Associate Regional Counsel                    Washington, DC 20044-7611
 United States EPA, Region 5
 Chicago, IL 60604
                                               JUSTIN E. HERDMAN

                                                 2
United States Attorney
Northern District of Ohio

STEVEN J. PAFFILAS
Assistant United States Attorney
Northern District of Ohio
801 West Superior Avenue; Suite 400
Cleveland, OH 44113




 3
